1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorneys for Defendant
6    DALONO RANKINS
7
8                                            UNITED STATES DISTRICT COURT
9                                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           No. Cr. S 08-258 WBS 1

12                             Plaintiff,                STIPULATED MOTION AND [lodged] ORDER
                                                         TO REDUCE SENTENCE PURSUANT TO
13             v.                                        SECTION 404 OF THE FIRST STEP ACT, P.L.
                                                         115-391
14   DALONO RANKINS,

15                             Defendant.                Judge: Honorable WILLIAM B. SHUBB

16
               Defendant, DALONO RANKINS, by and through his attorney, Assistant Federal
17
     Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and through its
18
     counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should enter an
19
     amended judgment reducing Mr. Rankins’s sentence to 130 months. The parties further stipulate
20
     as follows:
21
               1.         In 2011, defendant was convicted of possession of at least 5 grams of a mixture
22
     and substance containing cocaine base with intent to distribute (Count 1), and possession of a
23
     firearm during and in relation to a drug trafficking offense (Count 2). (Dkt. 39 at 1; dkt. 1 at 1.)
24
     The government filed an information to establish a prior conviction pursuant to 21 U.S.C. § 851
25
     (dkt. 4), thus subjecting defendant to a statutory penalty range of ten years to life. See 21 U.S.C.
26
     § 841(b)(1)(B) (2011). The statutory minimum terms of imprisonment for the counts of
27
     conviction provided for no less than a total sentence of 180 months. (PSR ¶ 92.)
28

     Stipulation and Order Re: Sentence Reduction          1
1              2.         Defendant was sentenced to a total term of 180 months imprisonment, consisting
2    of 120 months on Count 1 and 60 months on Count 2, to be served consecutively to each other.
3    The sentence included a total term of 8 years supervised release, consisting of 8 years on Count 1
4    and 5 years on Count 2, to be served concurrently with each other. (Dkt. 39 at 2, 3.)
5              3.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
6    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
7    motion of the defendant, an attorney for the government, or the court, “impose a reduced
8    sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time
9    the covered offense was committed.”
10             4.         The parties agree that defendant is eligible for a reduction of his sentence under
11   Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
12   at the time the offense was committed, defendant would have been subject to a “term of not more
13   than 30 years.” 21 U.S.C. § 841(b)(1)(C) (2011). Without the mandatory minimum statutory
14   penalty of 120 months, the defendant’s guideline range for Count 1 is 70 to 87 months.1 When
15   the 60-month mandatory consecutive sentence for Count 2 is added, the guideline range becomes
16   130 to 147 months. See USSG § 5G1.2(e).
17             5.         Accordingly, the parties request this Court issue the order lodged herewith
18   reducing Mr. Rankins’ sentence to a total term of 130 months imprisonment, consisting of 70
19   months on Count 1 and 60 months on Count 2, to run consecutively to each other, and to a term
20   of 6 years supervised release, consisting of 6 years on Count 1 and 5 years on Count 2, to run
21   concurrently with each other, all other terms of the judgment remaining unchanged.
22             6.         The undersigned counsel for defendant affirms that he has discussed this
23   stipulation with defendant and that defendant has authorized counsel to enter into this agreement
24   on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
25
26
27
     1
      For 33.99 grams of cocaine base (see PSR ¶ 24), the base offense level is 24, see USSG
     § 2D1.1(c)(8) (2018). With a three-level reduction for acceptance of responsibility, see USSG
28   § 3E1.1(a) & (b), the total offense level is 21. With a criminal history category of V (PSR ¶ 51),
     the applicable guideline range for Count 1 is 70 to 87 months. See USSG Ch. 5, Pt. A.
     Stipulation and Order Re: Sentence Reduction           2
1    stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
2    hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
3    counsel joins in that waiver.
4    Respectfully submitted,
5    Dated: June 27, 2019                           Dated: June 27, 2019
6    McGREGOR SCOTT                                       HEATHER E. WILLIAMS
     United States Attorney                               Federal Defender
7
8     /s/ Jason Hitt                                      /s/ David M. Porter
     JASON HITT                                           DAVID M. PORTER
9    Assistant U.S. Attorney                              Assistant Federal Defender
10   Attorney for Plaintiff                               Attorneys for Defendant
     UNITED STATES OF AMERICA                             DALONO RANKINS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction            3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Rankins is entitled to the benefit of
5    Section 404 of the First Step Act, resulting in a guideline range of 130 to 147 months.
6              IT IS HEREBY ORDERED that the term of imprisonment imposed in March 2011 is
7    reduced to a total term of 130 months, consisting of 70 months on Count 1 and 60 months on
8    Count 2, to run consecutively to each other, and to a term of 6 years supervised release,
9    consisting of 6 years on Count 1 and 5 years on Count 2, to run concurrently with each other.
10             IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
11   remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
12   reduction in sentence, and shall serve certified copies of the amended judgment on the United
13   States Bureau of Prisons and the United States Probation Office.
14             Unless otherwise ordered, Mr. Rankins shall report to the United States Probation Office
15   within seventy-two hours after his release.
16   Dated: July 2, 2019
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
